DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Allowable Subject Matter
Claims 1, 3, and 5 are allowed.
The following is an examiner’s statement of reasons for allowance:
It is the opinion of the Examiner that the art of record neither anticipates nor renders obvious at least one modifying step of a calibration of said adjustment mechanism to increase the size of the elements to be recycled or disposed of exiting said crushing assembly if said value of said measured current is higher than said second predetermined value; and one or more further inversion steps of the inverting operation processing of said crusher after said modifying step of the calibration of said adjustment mechanism in combination with the rest of the claimed limitations set forth in the independent claim. Searching by the Examiner yielded prior art as cited below:
Previously cited Castronovo discloses a jam-clearing routing (Par. 0046) including reverse and forward movements of a shredder. However, Castronovo does not disclose increasing the size of the elements to be recycled in response to or as part of the jam clearing routine. Sotsky further discloses reverse and forward movements of the shredder. While it is known in the art to adjust the size of the elements to be recycled based on loads on the shredder, the combination of adjusting the size of the elements, or a gap width between the rotors, and reverse and forward movements of the rotors, appears novel and unobvious.
Gamier, Tatsumi, Castronovo, Sotsky, Vandewinckel, and Cochran alone, or in combination with any other prior art, do not anticipate or render obvious the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D. SWIATOCHA whose telephone number is (571)272-7022.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached at 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY D SWIATOCHA/Primary Examiner, Art Unit 3799